Citation Nr: 0314811	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to the use 
of tobacco products in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefit sought.  Following receipt of the veteran's timely 
appeal, in January 2000, the Board remanded the case to the 
RO for further evidentiary development.  The requested 
development has been completed, and the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's claim for entitlement to service connection 
for COPD, to include as secondary to the use of tobacco 
products in service, was received on August 6, 1998.  

3.  The veteran has been diagnosed with COPD.  

4.  There is no competent medical evidence of a nexus or link 
between any diagnosed respiratory disorder, to include COPD, 
and any incident of the veteran's active service.  




CONCLUSION OF LAW

COPD was not incurred in or as a result of the veteran's 
active service.  38 U.S.C.A. § 1110, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he developed an 
addiction to nicotine through the use of tobacco products in 
service, and that he has subsequently incurred COPD as a 
result of the nicotine dependency incurred in service.  In 
addition, the veteran asserts that he submitted his claim for 
service connection prior to June 9, 1998.  Accordingly, he 
maintains that service connection for COPD, to include as 
secondary to the use of tobacco products in service, should 
be established.  In such cases, the VA has a duty to assist 
the veteran in developing evidence to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
while the VCAA was enacted subsequent to perfection of the 
veteran's appeal, he has nonetheless been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to service connection for COPD, to 
include as secondary to the use of tobacco products in 
service.  The veteran has been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide with respect to his claim for service connection.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, in the BVA 
Remand of January 2000, and in correspondence to the veteran 
dated in May 2003 and June 2003 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that any diagnosed 
COPD was incurred in or as a result of his active service.  
He was informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, by the above-captioned correspondence, the veteran 
was advised of the evidence obtained as a result of the 
Board's requested development.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for COPD, to include as secondary to the use of 
tobacco products in service, has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Hearing Officer or before a 
Veterans Law Judge in order to present testimony at a 
personal hearing.  

The Board notes that the veteran has not been afforded a VA 
rating examination to evaluate the nature and etiology of his 
diagnosed COPD.  Here, as will be discussed in greater detail 
below, the veteran's service medical records appear to be 
complete, and are entirely negative for any indication of 
COPD or any related disorder.  The veteran was not shown to 
have COPD or related respiratory disorders until September 
1985, nearly 40 years after his discharge from service.  The 
Board finds that in light of the length of time which has 
passed since the veteran's discharge from service, and the 
lack of any indication of treatment for respiratory disorders 
between the time of his discharge from service in 1946 and 
September 1985, there has been no error in the RO's failure 
to afford the veteran a medical examination in connection 
with the present claim.  In short, the Board finds that there 
is no reasonable possibility that further assistance, such as 
scheduling the veteran for a rating examination, would assist 
in substantiating his claim for service connection.  See 
generally 38 C.F.R. § 3.159(d) (2002).  Accordingly, in light 
of the foregoing, and in light of its conclusion reached 
here,  the Board concludes that scheduling the veteran for 
further rating examinations would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for COPD, to include as secondary to the use of tobacco 
products in service, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim in that regard.  
Therefore, the Board finds that no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's claim for service connection for 
COPD, to include as secondary to the use of tobacco products 
in service was received on August 6, 1998.  His claim was 
denied pursuant to an August 1998 rating decision, and this 
appeal followed.  In January 2000, the Board determined that 
further evidentiary development was necessary with respect to 
the issue remaining on appeal, and remanded the case to the 
RO.  Specifically, the Board noted that the veteran had 
identified outstanding VA clinical treatment records which 
had not been obtained.  Accordingly, pursuant to the Board's 
January 2000 Remand, the RO obtained those identified VA 
clinical treatment records, and associated them with the 
claims file.  The veteran's claim was again denied by the RO, 
and has been returned to the Board for resolution.  

The veteran essentially maintains that he incurred COPD as a 
result of nicotine dependence which was in turn incurred as a 
result of smoking during his active service.  As noted, the 
veteran's claim for service connection for COPD, to include 
as secondary to the use of tobacco products in service, was 
submitted and received on August 6, 1998.  The signed claims 
form is hand-dated August 6, 1998, and also bears numerous 
date stamps from the RO, all indicating August 6, 1998, as 
the date of receipt of the veteran's claim.  In the Brief on 
Appeal dated in June 2003, the veteran's service 
representative acknowledges that the veteran's claim for 
service connection was in fact received on August 6, 1998.  
The Board observes, however, that on July 22, 1998, the 
President of the United States signed into law the Internal 
Revenue Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 856-66 (1998) (codified as amended at 
38 U.S.C. § 1103.  In substance the statute prohibits the 
granting of service connection for diseases or causes of 
death based on the use of tobacco products in claims filed on 
or after June 9, 1998.  

In the present case, the veteran's claim for service 
connection based on the use of tobacco products was received 
in August 1998, well after the deadline for filing of such 
claims.  The Board concludes, therefore, that as a matter of 
law, the veteran is precluded from pursuing claims for 
entitlement to benefits or for service connection for 
disabilities incurred as a result of the use of tobacco 
products in service.  See generally Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of entitlement under the law).  Accordingly, 
to the extent that the veteran's claim is based on 
entitlement to service connection for a disability secondary 
to the use of tobacco products in service, such claim must be 
denied.  

Although the veteran's claim for service connection for COPD, 
secondary to the use of tobacco products, is denied as a 
matter of law, there is nonetheless an inferred claim for 
entitlement to service connection for COPD on a direct basis.  
Notwithstanding the Board's decision with respect to the 
veteran's claim for service connection, claimed as secondary 
to smoking in service, it is not precluded from consideration 
of the veteran's claim for service connection for COPD on a 
direct basis.  Here, the above-discussed standards for 
establishing service connection apply.  

A review of the veteran's service medical records fails to 
disclose that he suffered from, received treatment for, or 
otherwise incurred COPD or any other related chronic 
respiratory disorder during his active service.  There are no 
clinical treatment records dated prior to September 1985.  VA 
rating examination reports dated in May 1953, January 1959, 
January 1975, and September 1975, however, fail to make any 
mention of any respiratory problems.  The Board notes that 
while those examinations were conducted for purposes other 
than evaluating any respiratory disorder, they nonetheless 
included general medical components, and respiratory 
disorders were not indicated.  

The first diagnosis of any chronic respiratory disorder was 
rendered in September 1985 in the report of a private 
clinical examination.  At that time, the treating physician 
indicated that he had seen the veteran beginning in April 
1985 for complaints including shortness of breath and 
wheezing.  According to the veteran at that time, over the 
previous two to three years, he experienced increasing 
exertional dysnia sic, particularly on walking uphill.  At 
night he indicated that he would experience wheezing and a 
productive cough.  On examination, the expansion of the chest 
was symmetrical, and on percussion, there was dullness, 
particularly in both bases.  On auscultation, the veteran had 
diminished breath sounds in both hemothorax, and frequent 
musical rales throughout.  The veteran claimed to have been 
exposed to asbestos from 1958 to 1971, and that he smoked one 
pack of cigarettes daily.  The treating physician offered a 
diagnosis of "structive pulmonary disease" sic, presumably 
emphysema.  No opinion as to the etiology of the veteran's 
respiratory disorders was offered.  

The report of a VA rating examination conducted in November 
1985 discloses that the veteran had complained of 
experiencing emphysema at that time.  In addition, he claimed 
to have been exposed to asbestos.  No findings were offered 
with respect to either complaint, however.  

The veteran underwent an additional private medical 
examination in February 1986.  The report of that examination 
shows that the veteran was primarily seen for complaints 
related to low back pain.  According to the veteran, he had 
experienced shortness of breath for "many years" that had 
recently become more noticeable.  The examining physician 
noted that the veteran used a bronchodilator, and that he had 
a moderate cough productive of small amounts of phlegm and 
chest pain.  The veteran stated that his symptoms began in 
1951 after having been exposed to radioactive fallout of some 
sort.  Pulmonary function test (PFT) results were not 
indicated, but the examiner noted that they did not shown any 
major defect in airflow rates.  He offered a diagnosis of 
symptomatic chronic lung disease.  

VA and private clinical treatment records dating from May 
1989 through April 1999 disclose that the veteran was 
consistently diagnosed with COPD and acute bronchitis during 
that period.  In August 1991, the veteran was reportedly 
cutting back on his cigarette usage, but that PFT results 
were unchanged since February 1989.  The treating physician 
offered that despite the poor PFT results, the veteran 
continued to smoke.  In November 1991, the veteran reported 
that he had cut his cigarette usage from three to four packs 
a day to 3/4 of a pack daily.  In February 1992, he complained 
that his breath was often fetid.  The treating physician 
noted that the veteran had COPD and bronchitis with bad 
breath secondary to the above.  In addition, the physician 
noted that continued smoking was the likely cause of his 
fetid breath.  Beyond noting the veteran's problems with 
smoking and the correlation with smoking and the severity of 
his diagnosed COPD, the clinical treatment records do not 
contain any medical opinion suggesting that the veteran's 
COPD was the result of any cause other than smoking.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against his claim for 
service connection for COPD.  As discussed, the veteran's 
service medical records were completely negative for COPD or 
any other related chronic respiratory disease.  The veteran 
variously reported to his treating physicians as early as 
1985 that he had experienced shortness of breath and related 
symptoms years previously, but that such were due to either 
asbestos exposure or "radioactive fallout."  The Board 
observes that the veteran was not diagnosed with any chronic 
respiratory disease until September 1985 when he was shown to 
have COPD.  The records dated prior to that time, consisting 
primarily of rating examination reports do not contain any 
indication of complaints related to respiratory difficulty or 
other problems.  

Here, the veteran was not shown to have COPD or any other 
chronic respiratory disorder until nearly 40 years after his 
discharge from service, and the only medical opinions of 
record associate his diagnosed COPD with smoking, and not to 
any other cause.  The Board finds, therefore  that scheduling 
the veteran to undergo a VA rating examination in an attempt 
to further clarify the etiology of the diagnosed COPD would 
not result in any reasonable possibility of substantiating 
the veteran's claim.  See generally 38 C.F.R. § 3.159(d).  In 
that regard, the Board considers it highly unlikely that an 
examining physician would be able to state with any degree of 
certainty that the veteran's diagnosed COPD would have begun 
during the veteran's active service, exclusive of the use of 
tobacco products.  Given that while the veteran at one point 
claimed that his symptoms began some years prior to his being 
diagnosed with COPD, such assertions have not been reflected 
in the evidentiary record, and the veteran has been afforded 
every opportunity to identify any such records as might 
substantiate his claim.  The RO has obtained those records 
the veteran has identified, but although they reflect 
diagnoses of COPD, the identified records fail to contain any 
opinion suggesting that the veteran's COPD was incurred by 
any cause other than smoking.  

The Board further recognizes that the veteran has made 
assertions to the effect that his diagnosed COPD was incurred 
as a result of his active service, or as a result of causes 
other than the use of tobacco products.  As a layperson, 
however, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Here, as the medical evidence 
fails to establish that COPD was incurred as a result of some 
in-service cause other than smoking, the veteran's claim for 
service connection for COPD is denied.  

Moreover, the Board finds that any assertion by the veteran 
or his representative that his claim for service connection 
for COPD, to include as secondary to the use of tobacco 
products in service, was received prior to the effective date 
of the law barring such claims is without merit.  In the VA 
Form 646 and in the Brief on Appeal dated in May and June 
2003, respectively, the veteran's service representative 
acknowledged that the veteran's claim for service connection 
was received on August 6, 1998, and appeared to recognize 
that claims for VA disability benefits based on the use of 
tobacco products filed after June 9, 1998, are precluded as a 
matter of law.  See the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. N9o. 105-20, 
112 Stat. 685, 856-66 (1998), codified as amended at 
38 U.S.C. § 1103.  Accordingly, as the veteran's claim was in 
fact submitted and received after June 9, 1998, such claim is 
precluded as a matter of law.  In that regard, the Board 
further recognizes that the veteran's service representative 
recited opinions by the VA General Counsel dated in 1993 and 
1997 addressing the issue of entitlement to VA disability 
benefits based upon the use of tobacco products, or otherwise 
due to nicotine dependence incurred in service.  See 
generally VAOPGCPREC 2-93 and 19-97.  Such opinions pertain 
to and are valid in connection with claims for VA benefits 
filed before June 9, 1998.  As the veteran's claim for 
service connection based on the use of tobacco products was 
received after that date, however, those opinions are not 
applicable to this case.  

Further, in reaching the above determination, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).  


ORDER

Service connection for COPD, to include as secondary to the 
use of tobacco products in service, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

